Williams, Judge

(dissenting) •

I am unable to concur in the majority opinion: Legislation subsequent to the decision in the Melton case (62 W. Va. 253) has, in my opinion, limited, by necessary implication, *280the application of Serial Section 1651, Code 1913, as the section was construed by that decision, and, therefore, that case does not determine the present one. Chapter 63, Acts 1907, and sections 8 and 9 of chapter 9, Acts of Extra Session 1908, are repugnant to section 16, chapter 41, Code, and necessarily restrict its application. These subsequent acts were designed to prevent the evil of overdrafts by county courts and other tax levying bodies and, properly construed, I think they effectually do so. The legislative purpose is clearly apparent from a number of provisions in the acts referred to. In the first place chapter 63, Acts 1907, amending and reenacting section 29, Chapter 39, Code, relating to county levies, authorizes the county court to make up an estimate of the amount necessary to be levied for the current fiscal year, and leaves out of the budget “the amount outstanding of unpaid orders on the county treasury,” which the section theretofore contained. This item was purposely .omitted, because there is another provision in the same act relating to outstanding indebtedness, authorizing a special levy of ten cents to be designated ‘ a special levy for the payment of outstanding indebtedness.” This special levy is expressly made applicable to outstanding indebtedness, „ and is not to be. levied for any more-years than are necessary to pay debts outstanding when the act took effect. The act made it unlawful thereafter to create a debt, or issue an order, that could not be paid out of the levy of the fund against which it was drawn. The clerk of the county court was required to correctly audit all the outstanding indebtedness, before the court could make the special levy. The purpose of the act was twofold: First, to provide for the payment of existing debts out of the fund to be raised by special levy and to prevent their payment out of the current expense fund derivable from the general levy; and second, to prevent overdrafts in the future. The legislative purpose is made still plainer, if possible, by another and independent act passed the following, year, which is an act to regulate the manner of laying levies for taxes, and related not only to county courts, but to all other tax levying bodies in the county, including municipal corporations. I refer to chapter 9, Acts Extra Session 1908. Section 8 of that act authorizes such levying bodies to lay a *281“special debt levy” not exceeding ten cents on the $100 of valuation of property in any year for payment of debts, and to continue such levy for as many years as may be necessary to pay off the debts but not longer. The- fund provided by such levy could be applied for no other purpose than that for which it was levied, except in case there was a surplus after paying the debts, the application of -which was also expressly provided for. The act provides that, ‘ the treasurer of each of such funds shall keep an accurate account of the same separately from other funds.” Section 9 makes it unlawful for any such levying body to contract a debt or issue an order of indebtedness “which can not be paid out of the levy for the current year or out of the fund against which it is issued,” and makes the members of the levying body, whether county court, school board or municipal council, violating this section personally liable for the debt, and makes the violation a misdemeanor for which forfeiture of office, .a fine or imprisonment in jail, or both fine and imprisonment are imposed. The sheriff, as well as everybody else, is bound to know the law, and in view of these acts it is easy for him to determine whether an order, presented to him for payment, is lawful or unlawful. If the order shows upon its face, as the orders in this case do, that it was drawn upon funds levied for a previous year, and the sheriff had no funds in his hands carried over from that year applicable to its payment, then it becomes unlawful for him to pay it although it may have been lawful when drawn. In this case there was no special debt levy, and there being no fund carried over from a previous year applicable to the payment of the orders, the sheriff was justified in refusing payment of them. In so far as section 16, chapter 41, Code, directs the sheriff to accept orders drawn upon funds levied in a previous year, in payment of taxes levied for current expenses, it is repugnant to chapter 63, Acts 1907, and chapter 9, Acts 1908, and is repealed by necessary implication. County courts are governmental agencies, and the rule is well settled that he who deals with such agency is bound to take notice of its authority. The holder of the drafts must have known that they could not lawfully be paid out of the funds provided for current expenses of the fiscal year 1913-14.
*282See. 16, Ch. 41, is also inconsistent with Sec. 140, Ch. 45, Code, which reads: “If any'sheriff shall pay out in any one year more money on account of the teachers’ fund, the building fund, or any other school fund, than shall have been levied and could have been collected by him during said year, together with the amount remaining in his hands from any preceding year, he shall in such settlement receive no credits for such excess.” Regardless of the amount of outstanding overdrawn orders in the hands of the tax-payers, and regardless of whether they are drawn on the county fund, district road fund or school fund, they must be received in payment of taxes levied for any and all purposes, according to Sec. 16, Ch. 41. Suppose the county and road orders paid in that manner should consume a material part of the school fund, how is the sheriff to get credit in his settlement with the board of education for the school fund thus disbursed? 'Sec. 16, Ch. 41, makes no exception, but requires the collector to receive, at par, any and all county and school orders to which the tax-payer is- entitled at the time they are offered, in payment of his taxes levied for all purposes. Every time a sheriff would receive a county order in payment of a tax-payer’s taxes he would be disbursing money belonging to the school fund to the amount assessed against such taxpayer for school purposes, and he would have no voucher therefor wherewith to obtain credit in his settlement with the school board. It has been suggested that the sheriff could replace the school fund with county 'fund, that it is only a matter of bookkeeping, but this does not answer my objection for I am assuming a case 'where the outstanding orders exhaust the funds. This argument shows that section 16, chapter 41, can have only a limited effect since the act of 1908, it can apply only to orders issued in payment of current expenses, such as were provided for in the levy.
Sec. 39, Ch. 39, Code, harmonizes with Ch. 63, Acts 1907, and Ch. 9, Acts 1908. The sheriff and his bondsmen are made liable by that statute for his refusing to pay an order, only when he has funds to pay the same, and if he has no funds derived from a special debt levy and none carried over from a previous year, then section 39 does not apply. In such case the sheriff would know that all the funds he *283would handle in the year in which the draft was presented were levied for current expenses, and not to pay outstanding orders of former years. In so far as Sec. 43, Ch. 39, Code, gives the holder of an overdrawn and unpaid order a remedy by mandamus to compel the county court to provide for its payment by a future levy, it is likewise repealed by necessary implication. Because it is in direct conflict with the whole scheme and purpose of chapter 9, Acts 1908. When two acts are inconsistent the latest is of course the law. That the two acts are inconsistent seems to me too plain to merit discussion. It would be vain and useless to enact a statute, as the legislature has done, making it unlawful to issue orders on the county treasury, when no funds have been provided for their payment, if the county court could be compelled to provide for their payment. Moreover, the remedy given against the individual members of the court would'be abortive. For the creditor would always apply for the writ to compel the laying of a levy, rather than pursue the more uncertain remedy of suing the individual members of the court. How then would the liability placed on the members of the county court by section 9, Ch. 9, Acts 1908, ever be enforced? Who would be sufficiently interested to sue them after a public tax was laid to pay the debt ? Only those who are prejudiced by the action of the court are authorized to sue them, and who could be prejudiced by payment of the debt in that manner? If the order was a just obligation upon the county, which it was bound in any event to pay, certainly neither the county nor its tax-payers could be prejudiced, unless payment of a just debt works a prejudice to the debtor, which is inconceiveable. Then nó one would be in a position to sue. But if, as I conceive the law to be, the debt is unlawful and its payment out of the public revenues is forbidden because it was created without authority, then any debtor who failed to receive payment of his draft would be prejudiced, and would have a right of action against the individual members of the county court. That the orders in this case were not shown to have been unlawful when drawn, furnishes no reason for their payment out of funds levied for current expenses. If those particular orders were not illegally drawn, others were, and the illegal orders exhausted the *284funds which had been provided for the current expenses of the fiscal year in which they were issued. In such case the holder of a lawfully issued order is prejudiced by the unlawful ones which have supplanted his and exhausted the fund, and he is expressly given a remedy against the members of the county court. It might be difficult, perhaps impossible, to determine what particular orders were unlawfully drawn; the overdrawing is the malum prohibitum, and the holders of unpaid orders, after the funds are exhausted, whether lawfully or unlawfully drawn, are the ones who are prejudiced. I can not conceive that the legislature meant to forbid the county court to create a public debt, or overdraw its funds, and at the same time make such debt or overdraft payable out of the public treasury. That would be to create a legal paradox, for it would make the act of the county court both lawful and unlawful at the same time, a lawful debt created unlawfully. It would be to allow a subordinate municipal body to create a valid and binding public obligation by violating the express command of the legislature, a doctrine subversive of the basic principle respecting delegated power.
The evil consequences of the majority decision will, I think, be far reaching. It nullifies, in a great degree, the patient work of years of the Legislature in enacting a-system of laws designed to produce uniformity in the management of the fiscal affairs throughout the counties of the State and to prevent reckless expenditures of the public revenues. It allows funds provided for current expenses to be diverted to the payment of debts created in violation of law, and may leave counties without funds to pay their officers and the districts without fúnds to carry on their schools.
Ample provision was made by Ch. 9, Acts 1908, for the payment of all floating indebtedness of the counties, districts and municipalities, outstanding prior to 1st January, 1908, and the act expressly prohibits the creation of any such indebtedness thereafter. Any person dealing with the county court is bound to take knowledge of its authority. The legislative intent is plainly expressed and should be given effect. The refusal to pay a debt, created in violation of law, is not *285repudiation, but is legitimate governmental protection to taxpayers.
I think the sheriff properly refused payment of the orders and' would therefore refuse the writ. In this dissenting opinion Judge RobinsoN joins.